Citation Nr: 0426219	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1966 to June 1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 decision by the RO 
which denied an increase in the 50 percent evaluation 
currently assigned for PTSD.  A videoconference hearing 
before the undersigned member of the Board was held in June 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with sections 5103(a)/§ 3.159 
because an initial AOJ adjudication had already occurred.  
Instead, the veteran has the right on remand to VCAA content-
complying notice and proper subsequent VA process.  

In this case, while the RO provided the veteran with notice 
of the applicable regulations pertaining to VA duty to assist 
under 38 C.F.R. § 3.159 in the statement of the case, he has 
never been advised of the requirements of VCAA by letter.  
The Court has been held that:  

"Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate which 
portion of that information and evidence, 
if any, is to be provided by the claimant 
and which portion, if any, the Secretary, 
in accordance with section 5103A of this 
title and any other applicable provisions 
of law, will attempt to obtain on behalf 
of the claimant."  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

Under the circumstances, the Board finds that there has not 
been substantial compliance with Pelegrini II in that while 
the veteran has received the VCAA content-complying notice 
via the June 2003 statement of the case, VA has failed in 
their duty to assist the veteran, in that he was not informed 
by letter of the evidence VA would procure, which evidence 
was his responsibility to obtain, and what other steps that 
VA was undertaking on his behalf.  

Additionally, the Board notes that the veteran was last 
examined by VA in August 2001, more than three years ago.  
Moreover, the clinical findings pertaining to PTSD were not 
sufficiently detailed or responsive to the applicable rating 
criteria so as to provide a clear picture of the current 
severity of his service-connected PTSD.  Moreover, the 
objective findings on mental status examination were 
inconsistent with the GAF score assigned.  That is, it 
appears that the GAF score assigned was based largely on the 
veteran's reported history of symptoms rather than on the 
objective findings.  Specifically, the examiner noted that 
the veteran was alert and well oriented.  Although he was 
depressed and extremely defensive, there was no evidence of a 
formal thought disorder and his speech was coherent and 
relevant.  Furthermore, he was working full-time.  Yet, the 
GAF score assigned was a 41, which contemplates a level of 
impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Furthermore, it does not appear that the claims file was made 
available to the examiner for review.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2002).  See also EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Here, the Board finds this particularly significant 
in that his medical history consists of numerous VA 
outpatient report over a two year period, including reports 
from his treating psychiatrist who rendered a GAF score of 60 
in August 2002.  An outpatient report in March 2003 noted 
that the veteran was still employed with the same company and 
was working full-time.  However, at the videoconference 
hearing in June 2003, the veteran indicated that he was 
changing to part-time employment.  

In any event, comprehensive findings conforming to the 
regulations are needed to evaluate the claim.  "The Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulation is error as a matter of 
law."  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  As the 
current medical evidence of record does not provide a clear 
picture of the severity of the veteran's PTSD, alone, the 
Board finds that an additional psychiatric examination should 
be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for his PTSD since March 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard in order that they be provided the 
opportunity to obtain those records and 
submit them for VA consideration..  

3.  After obtaining written consent from 
the veteran, the RO should contact the 
veteran's employer, Fleet Bank, and 
obtain copies of any employment medical 
records.  The employer should note any 
time lost from gainful employment due to 
PTSD, and whether any concessions were 
made to veteran because of his 
psychiatric disorder.  If the veteran is 
no longer working, the reason for his 
termination should be reported.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his PTSD, 
alone.  All indicated tests and studies 
are to be performed.  The claims folder 
and a copy of this remand must be made 
available to the psychiatrist for review, 
and a notation to the effect that this 
record review took place should be 
included in the report.  The examiner, to 
the extent feasible, must dissociate 
those complaints and findings related to 
PTSD from any co-existing psychiatric 
disability.  The examiner should indicate 
which of the following criteria ((a), 
(b), or (c)), more closely reflects the 
degree of impairment caused by the 
service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner 
and whether he or she has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


